EXHIBIT 4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
AVERTON BULK SP Z.O.O.,                                                 :
                                                                        :   Case No. 21-1157
                  Plaintiff,                                            :
         vs.                                                            :
                                                                        :
COFCO INTERNATIONAL FREIGHT S.A.,                                       :   ATTORNEY
                                                                        :   DECLARATION
                                                                        :
                  Defendant.                                            :
                                                                        :
------------------------------------------------------------------------X

        This affidavit is executed by Briton. P. Sparkman, counsel for Plaintiff, Averton Bulk SP

Z.O.O. (hereinafter “Averton Bulk” or “Plaintiff”), in order to secure the issuance of a Process of

Maritime Attachment and Garnishment in the above-captioned admiralty action. Pursuant to 28

U.S.C. § 1746, I, Briton P. Sparkman, declare under the penalty of perjury:

        I am an attorney with the firm of Chalos & Co, P.C., attorneys for Plaintiff in the above

referenced matter. I am admitted to practice in the Southern District of New York.

        I am familiar with the circumstances of the Verified Complaint, and I submit this

declaration in support of Plaintiff’s request for the issuance of Process of Maritime Attachment

and Garnishment of the property of Defendant Cofco International Freight S.A. (hereinafter

“Cofco” or “Defendant”), pursuant to Rule B of the Supplemental Rules for Certain Admiralty and

Maritime Claims of the Federal Rules of Civil Procedure.

        I have personally inquired or have directed inquiries into the presence of Defendant in this

District.

        I have directed attorneys in my firm to check with the office of the New York Secretary of

State, using the Secretary of State’s database, and have determined that, as of February 9, 2021,




                                                        1
Defendant is not incorporated pursuant to the laws of New York, and has not nominated any agent

for the service of process within the State.

       I have directed attorneys in my firm to engage a search of the Superpages telephone

directory on the internet, and determined that there are no telephone listings or addresses for

Defendant within this District.

       I have directed attorneys in my firm to engage in a Google search as to whether the

Defendant can be located within this District. The Google search results did not provide any

information that the Defendant is located in District.

       I am unaware of any general or managing agent(s) within this District for the Defendant.

       I have been able to determine that the Defendant has not appointed an agent for service of

process within the state of New York and that I have found no indication that Defendant can be

found within this District for the purposes of Rule B, I have formed a good faith belief based on

the investigation of the attorneys under my direction that Defendant does not not have sufficient

contacts or business activities within this District and do not have any offices or agents within this

District to defeat maritime attachment under Rule B of the Supplemental Rules for Admiralty and

Maritime Claims as set forth in the Federal Rules of Civil Procedure.

       It is my belief, based upon an investigation performed by attorneys in my firm under my

direction that Defendant cannot be found within this District for the purposes of Rule B of the

Supplemental Rules of Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure.


Dated: February 9, 2021
       Oyster Bay, New York

                                                              __/s/ Melissa D. Russo_
                                                              Melissa D. Russo, Esq.



                                                  2
